Title: To Thomas Jefferson from Benjamin Hawkins, 3 January 1792
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Mrs. Houses 3. of January 1792
          
          I send you herewith the notes I informed you I had taken of the recent debate in the Senate. When you have read them I request that they may be returned; yet, if you judge proper, you may previously show them to the President.
          I have paid on my part that attention to the subject in question that its importance deserves, without being able to form an opinion perfectly satisfactory to myself. The result of my reflections, however, are That if the Senate are not previously informed of the reasons which enduce the President to nominate ministers to foreign Courts, they may be involved in inconsistency in as much as having once assented, they are bound to assent also to the means of supporting them.—To say they have a negative on the supplies, is saying that they would on to day advise and consent to an appointment, and on tomorrow annul it by with holding supplies.—The right contended for as exclusively in the President, being questionable It would seem proper, that the Senate should be informed of and acquiescent in the measure as well as the man, and they are then bound to contribute their aid for the supplies.—But suppose the right conceded to the President, of determining the courts where and the grade of the minister, then, what is proper for the Senate to do on their part to remedy the inconsistency before alluded to? Simply to clog all nominations with a proviso that they will be no longer pledged for the supplies than the expediency of the measure in their estimation may justify thereby reserving to themselves the right to examine into the expediency at every appropriation.—With great and sincere regard I have the honor to be My dear Sir your most obedient servant,
          
            Benjamin Hawkins
          
        